Citation Nr: 0333414	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C.A. Chapter 35.

3.  Entitlement to service-connected burial benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1967.  He died in July 2000, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


REMAND

The evidence of record shows that during the veteran's life, 
he sought entitlement to service connection for prostate 
cancer due to exposure to ionizing radiation during service, 
specifically during Operation Teapot.  He died in July 2000 
with a claim for benefits pending.  In August 2000, the 
appellant filed a claim for dependency and indemnity 
compensation, death pension, and accrued benefits.  The 
appellant maintains that the veteran's death was ultimately a 
result of his exposure to ionizing radiation during service.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of her rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of her own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record shows that the appellant has at no 
time been advised of the change in the law and/or of her 
rights and responsibilities under the VCAA with respect to 
her claims on appeal.  Notice of updated regulations in a 
statement of the case is deemed insufficient notice under the 
VCAA and Quartuccio, supra.  As such, this matter must be 
remanded to the RO to ensure that the appellant is given 
proper notice of her rights and responsibilities under the 
VCAA, advised of the specific evidence needed to substantiate 
her claims, allowed the appropriate time in which to respond 
to the notice of the VCAA and/or waive that response time, 
and to ensure that all duty to notify and duty to assist 
obligations of VA are met.  

Furthermore, a review of the record evidence reveals that the 
appellant's claims remain denied because the medical opinion 
of record reflects that it is unlikely that the veteran's 
inservice radiation exposure caused his prostate cancer and 
ultimately his death.  The opinion of record, however, is 
based on radiation dose estimates prepared by the Defense 
Threat Reduction Agency (DTRA) which have now been called 
into question.  Specifically, the DTRA submitted dose 
estimates in May 2001 and the VA Chief Public Health and 
Environmental Hazards officer rendered an opinion in August 
2001 based on the estimates supplied by DTRA.  In October 
2003, VA acknowledged that a review accomplished by the 
National Research Council resulted in findings critical of 
the upper bound radiation dose estimates for atmospheric test 
participants supplied by the DTRA and determined that 
readjudication is required for claims denied because the 
radiation dose estimate provided by the DTRA was insufficient 
to establish that the exposure caused the claimed disability.  
Consequently, the Board finds that this matter must also be 
remanded for appropriate readjudication under 38 C.F.R. 
Section 3.311.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the appellant of 
her rights and responsibilities under 
the VCAA.  She should be advised of 
the specific evidence needed to 
substantiate all of her claims on 
appeal and given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right 
to the one-year response time required 
under the VCAA.  The RO must review 
the claims file and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) as 
well as 38 U.S.C.A. Sections 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.	The RO should send the veteran's 
claims folder to the VA Under 
Secretary for Health.  The Under 
Secretary for Health should state 
whether or not the dose estimates 
provided in May 2001 by the DTRA are 
correct in light of the changes in the 
method of calculating radiation dose 
estimates since the 2003 National 
Research Council report.  The RO 
should request that if the Under 
Secretary of Health finds that the May 
2001 radiation dose estimates are 
considered correct, that the Under 
Secretary prepare a statement of such, 
to be placed in the record, and 
returned to the RO.  If it is 
determined that, pursuant to the 
revised methodology, that the veteran 
was exposed to a higher radiation 
dosage than calculated by the DTRA, 
the Under Secretary of Health should 
provide a new radiation dose estimate 
and then refer the veteran's file to 
the VA Under Secretary for Benefits 
for an opinion as to the likelihood 
that the veteran's prostate cancer was 
caused by inservice radiation 
exposure.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




